DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,826,272 to Pimpinella et al. (“US1”).
Regarding Claim 1, US1 describes an optical fiber fixing tool structure (see Fig 7) comprising: a fiber accommodating body (70) having a fiber accommodating groove (72) that accommodates: at least a part of an uncovered bare portion of an optical fiber (52), and a boundary part between the uncovered bare portion and a covered portion of the optical fiber (shown in Fig 7), wherein in the uncovered bare portion, a cover (53) of the an-optical fiber is removed to expose a bare fiber (52, see Fig 7); and a fixing resin (51) that fills an inside of the fiber accommodating groove, and fixes at least the part of the uncovered bare portion and the boundary part (see Fig 7), wherein in a cross-sectional view of the fiber accommodating groove viewed from a cross of the optical fiber, the entire uncovered bare portion and the entire boundary part are accommodated in the fiber accommodating groove, and the fixing resin covers an entire outer circumference of the uncovered bare fiber exposure portion and an entire outer circumference of the boundary part (see Fig 7).  
Regarding Claim 2, US1 describes that in the cross-sectional view, the uncovered bare portion and the boundary part are disposed apart from a bottom surface and a side surface of the fiber accommodating groove (see Fig 7).  
Regarding Claim 3, US1 describes that in the cross-sectional view, the fixing resin filling the an inside of the fiber accommodating groove projects to an outside of the fiber accommodating groove (see Fig 7).  
Regarding Claim 4, US1 describes the fiber accommodating groove accommodating therein a part of the covered portion, and in the cross-sectional view (see Fig 7), the fixing resin covers an entire outer circumference of the covered portion accommodated in the fiber accommodating groove (see Fig 7).  
Regarding Claim 5, US1 describes a laser transmission cable (see Abstract and Colum 3 Lines 7-18) comprising: the optical fiber fixing tool structure according to Claim 1 (see Fig 7, as discussed herein); and an end cap (71) that is connected to an end part of the bare fiber and has a cross- sectional area larger than a cross-sectional area of the bare fiber (see Fig 7).  
Regarding Claim 6, US1 describes a laser device comprising the laser transmission cable according to Claim 5 (shown in Fig 7 and discussed herein); a light source (40, see Abstract and Column 3 Lines 7-18)  that emits light propagating through the laser transmission cable.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874